Citation Nr: 0200932	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  94-02 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to a compensable evaluation for tinnitus. 


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from August 1991 to August 
1992. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in North Little Rock, Arkansas, (hereinafter RO).  
Subsequent to a January 1996 Board decision which, in 
pertinent part, denied the veteran's claims for service 
connection for a low back disorder and entitlement to a 
compensable evaluation for tinnitus, the veteran moved to 
Texas, and his attorney requests that the VA Regional Office 
in Waco, Texas, conduct any indicated development.  (See 
August 17, 2001, letter from the veteran's attorney) 

The veteran appealed the portions of the January 1996 Board 
decision that denied service connection for a low back 
disorder and entitlement to a compensable evaluation for 
tinnitus to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  In January 2000, the Court 
vacated that portion of the January 1996 Board decision that 
denied entitlement to a compensable evaluation for tinnitus 
and remanded the issue to the Board for further development 
and the issuance of a readjudicated decision on this issue.  
The Court in this decision affirmed that portion of the 
January 1996 Board decision which denied service connection 
for a low back disorder.  The veteran appealed this decision 
to the United States Court of Appeals for the Federal 
Circuit, which remanded the case in September 2000, pursuant 
to a motion by the VA Secretary consistent with Hensley v. 
West, 212 F.3d 1255 (Fed Cir. 2000).  Thereafter, a January 
9, 2001, order of the Court vacated that portion of the 
January 1996 Board decision which denied service connection 
for a low back disability, and remanded this claim to the 
Board for further development and readjudication. 

The issue of entitlement to service connection for a low back 
disability requires additional development, and will be 
addressed in the remand that follows this decision. 


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the veteran's favor, 
recurrent tinnitus is demonstrated. 

2.  There are no extraordinary factors associated with the 
service-connected tinnitus productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.

CONCLUSION OF LAW 

The criteria for a 10 percent rating, but no more, for 
tinnitus is granted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.87, Diagnostic Code (DC) 
6260 (2000). 


REASONS AND BASES FOR FINDINGS AND CONLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The Court found fault with the Board's conclusion in the 
January 1996 decision that the "drilling" noise experienced 
by the veteran during service as a dental assistant was not 
the type of "acoustic trauma" contemplated for a 10 percent 
rating under the Diagnostic Code pertaining to the rating of 
tinnitus in effect at that time.  See 38 C.F.R. § 4.87a, DC 
6260 (1998).  The criteria for rating disability to tinnitus 
have subsequently been changed, and "acoustic trauma" is no 
longer an element to be considered in rating disability due 
to tinnitus.  See 64 FR 25202 (May 11, 1999) codified at 
38 C.F.R. § 4.87, DC 6260 (2000).  Under the revised 
criteria, all that is required for a 10 percent rating is 
"recurrent" tinnitus.  Clearly, as these criteria are more 
favorable to the veteran, they will be applied to the 
veteran's case, and any discussion of the cause of the 
tinnitus is no longer appropriate.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991). 

Applying the revised criteria to the veteran's case, the 
Board has resolved all reasonable doubt and concluded that 
"recurrent" tinnitus is demonstrated, thereby warranting a 
10 percent rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. at 49.  The reports from VA 
audiometric testing conducted in March 1993 reflect the 
veteran describing "constant" tinnitus, and the veteran 
also testified that at his October 1993 hearing that he has 
"constant" tinnitus.  There is no evidence of record which 
would refute this assertion, and the veteran has been 
afforded all reasonable doubt with respect to his description 
of tinnitus.  See id.    

As for a rating in excess of 10 percent, the highest 
assignable rating for tinnitus under DC 6260 is 10 percent.  
Entitlement to a rating in excess of 10 percent would thus 
require an "extraschedular" rating pursuant to 
38 C.F.R. § 3.321(b)(1).  The Board finds in this regard that 
the disability picture is not so exceptional or unusual that 
the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disabilities.  To this end, neither frequent hospitalization 
nor marked interference with employment due to the veteran's 
service-connected tinnitus is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).

Finally, given the favorable disposition of this claim, a 
remand of this issue for the RO to apply the Veterans Claims 
Assistance Act of 2000 (VCAA) would serve no useful purpose.  
The Board note, however, that the requirements of notice and 
duty to assist have been met.  The veteran has been made 
aware of the applicable law and regulations pertinent to his 
claim, that his claim has been examined by both the Court of 
Appeals for Veterans Claims and the Court of Appeals for the 
Federal Circuit, which have issued their development orders, 
and the veteran is represented by an attorney.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq., (West Supp. 2001).

ORDER

Entitlement to a 10 percent rating, but no more, for tinnitus 
is granted, subject to regulations governing the payment of 
monetary awards.   


REMAND

As indicated in the January 2001 Court order, there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  Regulations implementing this 
law were also recently promulgated.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, and to comply with the directives of the 
Court, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Fault was found by the Court by 
with the manner in which the Board evaluated the evidence as 
to the nature of a current back disability to the extent that 
its January 1996 decision did not discuss a March 1993 VA X-
ray report showing scoliosis in the mid dorsal spine.  Given 
this direction from the Court, and the provisions of the 
VCAA, the RO upon remand will be directed the afford the 
veteran a VA examination, to include X-rays, and request the 
examiner to express an opinion as to whether the veteran has 
a current back disability that is the result of service.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and its implementing 
regulations are fully complied with and 
satisfied. 

2.  The RO should schedule the veteran for 
a VA orthopedic examination to determine 
the extent and nature of any current back 
disability.  X-rays of the spine are to be 
performed.  If scoliosis or any other 
abnormalities are demonstrated, the 
examiner should express an opinion as to 
whether any such disability is the result 
of service or is congenital in nature.  In 
making this determination, the relevant 
evidence in the claims file, including the 
service medical records referencing low 
back pain, are to be reviewed and 
discussed.  The claims file must be made 
available to the examiner so that the 
clinical history may be reviewed.  

3.  Following completion of the requested 
development above, the RO should 
readjudicate the claim for service 
connection for a low back disability.  If 
this claim remains denied, the veteran and 
his attorney should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



